PER CURIAM
This case is before us following remand from the Oregon Supreme Court in light of its decision in Kambury v. DaimlerChrysler Corp., 334 Or 367, 50 P3d 1163 (2002). Lowery v. City Liquidators, Inc., 334 Or 631, 54 P3d 1041 (2002). We previously had reversed the trial court’s grant of summary judgment in defendants’ favor on statute of limitations grounds, based on our own decision in Kambury v. DaimlerChrysler Corp., 173 Or App 372, 21 P3d 1089 (2001). Lowery v. City Liquidators, Inc., 179 Or App 144, 38 P3d 951 (2002). Based on the Supreme Court’s decision in Kambury, we now conclude that the trial court properly granted defendants’ motion for summary judgment.
Affirmed.